    Case 3:19-cv-01228-BT Document 26 Filed 07/14/20       Page 1 of 12 PageID 1153



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

JOSEPH A. D.,                               §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §
                                            §         Case No. 3:19-cv-01228-BT
ANDREW SAUL,                                §
Commissioner of the                         §
Social Security Administration,             §
                                            §
        Defendant.                          §

                     MEMORANDUM OPINION AND ORDER

        Plaintiff Joseph A. D.1 filed a civil action seeking judicial review pursuant to

42 U.S.C. § 405(g) of a final adverse decision by the Commissioner of Social

Security. For the reasons explained below, the Commissioner’s decision is

REVERSED and REMANDED for further consideration consistent with this

opinion.

                                     Background

        Plaintiff alleges that he is disabled due to several physical and mental

impairments, including back problems, scoliosis, acid reflux, bad knees, attention

deficit disorder/attention deficit hyperactivity disorder, bipolar disorder, and

depression. Pl.’s Br. 1 (ECF No. 17); Administrative Record 35, 39, 41-42 (A.R.)



1The Court uses only Plaintiff’s first name and last initial as instructed by the May
1, 2018 Memorandum Re: Privacy Concern Regarding Social Security and
Immigration Opinions issued by the Committee on Court Administration and Case
Management of the Judicial Conference of the United States.
                                            1
    Case 3:19-cv-01228-BT Document 26 Filed 07/14/20      Page 2 of 12 PageID 1154



(ECF No. 14-1). He alleges disability beginning November 1, 2011. Pl.’s Br. 1. After

his applications for disability insurance benefits under Title II and supplemental

security income under Title XVI were denied initially, and on reconsideration,

Plaintiff requested a hearing before an administrative law judge (ALJ). That

hearing took place in Dallas, Texas on April 13, 2018. A.R. 28. At the time of the

hearing, Plaintiff was 32 years old. Id. at 32. He has a high school education, can

communicate in English, id., and has past work experience as a lubrication

servicer, tire repairer, and a material handler, id. at 48.2

        The ALJ issued her written decision on July 3, 2018. Id. at 21. The ALJ found

that Plaintiff was not disabled and, therefore, not entitled to supplemental security

income or disability insurance benefits. Id. At step one of the five-step sequential

evaluation,3 the ALJ found Plaintiff had not engaged in substantial gainful activity



2 The ALJ found, however, that Plaintiff has no past relevant work under 20
C.F.R. §§ 404.1565 and 416.965.
3 “In evaluating a disability claim, the Commissioner conducts a five-step

sequential analysis to determine whether (1) the claimant is presently working; (2)
the claimant has a severe impairment; (3) the impairment meets or equals an
impairment listed in appendix 1 of the social security regulations; (4) the
impairment prevents the claimant from doing past relevant work; and (5) the
impairment prevents the claimant from doing any other substantial gainful
activity.” Audler v. Astrue, 501 F.3d 446, 447-48 (5th Cir. 2007). The claimant
bears the initial burden of establishing a disability through the first four steps of
the analysis; at the fifth step, the burden shifts to the Commissioner to show that
there is other substantial work in the national economy that the claimant can
perform. Id. at 448; Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014)
(citations omitted). A finding that the claimant is disabled or not disabled at any
point in the five-step review is conclusive and terminates the analysis. Copeland,
771 F.3d at 923 (citing Leggett v. Chater, 67 F.3d 558, 564 (5th Cir. 1995));
Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987) (citing Barajas v. Heckler, 738
F.2d 641, 643 (5th Cir. 1984) (per curiam)).
                                           2
 Case 3:19-cv-01228-BT Document 26 Filed 07/14/20           Page 3 of 12 PageID 1155



since November 1, 2011. A.R. 13. At step two, the ALJ found that Plaintiff “failed to

produce evidence sufficient to establish any severe impairments prior to his date

last insured” of December 31, 2013 and terminated her consideration of Plaintiff’s

claim for Title II benefits. Id. With respect to Plaintiff’s claim for Title XVI benefits,

however, the ALJ found that he had the severe impairments of affective disorders

and spine disorders. Id. At step three, the ALJ found that Plaintiff’s impairments,

or combination of impairments, did not meet or equal the severity of any listed

impairment in the social security regulations. Id. at 15. At step four, the ALJ found

Plaintiff has the residual functional capacity (RFC) to perform light work, except

that he can “understand, remember[,] and carry out detailed, but not complex

instructions[;] make decisions[;] attend and concentrate for extended periods[;]

occasionally interact with coworkers, supervisors, and/or the public[;] and

respond to change in routine work settings.” Id. at 17. At step five, relying on the

testimony of a vocational expert (VE), the ALJ found that Plaintiff could perform

the work of cleaner/housekeeper, assembler of small products, or mail clerk, jobs

that exist in significant numbers in the national economy. Id. at 21.

      Plaintiff appealed the hearing decision to the Appeals Council. The Appeals

Council denied Plaintiff’s request for review. Id. at 1. Plaintiff then filed this action

in federal district court on May 21, 2019, arguing: (1) the ALJ erred in failing to

evaluate the medical evidence of record prior to November 12, 2015 in determining

that Plaintiff did not have a severe impairment prior to that date; (2) the ALJ erred

in failing to make a finding as to whether Plaintiff could maintain employment;

                                            3
 Case 3:19-cv-01228-BT Document 26 Filed 07/14/20         Page 4 of 12 PageID 1156



and (3) the ALJ erred in failing to evaluate the opinion of a treating source. Pl.’s

Br. 1.

                                 Legal Standards

         Judicial “review of Social Security disability cases ‘is limited to two

inquiries: (1) whether the decision is supported by substantial evidence on the

record as a whole, and (2) whether the Commissioner applied the proper legal

standard.’” Copeland, 771 F.3d at 923 (quoting Perez v. Barnhart, 415 F.3d 457, 461

(5th Cir. 2005)); see also Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995) (citation

omitted). Substantial evidence is “more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation

marks and citation omitted); see also Copeland, 771 F.3d at 923 (“Substantial

evidence is ‘more than a mere scintilla and less than a preponderance.’”) (quoting

Perez, 415 F.3d at 461). The Commissioner, and not the courts, resolves conflicts

in the evidence; thereafter, the Court may not “reweigh the evidence or try the

issues de novo.” Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995) (per curiam)

(citing Cook v. Heckler, 750 F.2d 391, 392-93 (5th Cir. 1985); Patton v.

Schweiker, 697 F.2d 590, 592 (5th Cir. 1983) (per curiam)). Accordingly, the

Court may not substitute its own judgment for the Commissioner’s, and it may

affirm only on the grounds that the Commissioner stated to support his or her

decision. Copeland, 771 F.3d at 923 (citing Cole v. Barnhart, 288 F.3d 149, 151

(5th Cir. 2002) (per curiam)).

                                          4
 Case 3:19-cv-01228-BT Document 26 Filed 07/14/20        Page 5 of 12 PageID 1157



                                     Analysis

      Plaintiff first argues that the ALJ erred in failing to evaluate the medical

evidence of record prior to the date last insured in determining that he did not have

a severe impairment prior to that date. Pl.’s Br. 9. As stated above, at step two in

the sequential evaluation, the ALJ found that Plaintiff had “failed to produce

evidence sufficient to establish any severe impairment prior to his date last

insured,” December 31, 2013; the remainder of the decision, therefore,

“pertain[ed] only to [Plaintiff’s] Title XVI application” and did not further analyze

Plaintiff’s entitlement to benefits under Title II. A.R. 13. Plaintiff maintains that,

because the ALJ did not explain how she reached her conclusion that Plaintiff had

not established a severe impairment prior to his date last insured, the Court cannot

conduct meaningful judicial review of that finding. Pl.’s Br. 13 (citing Audler v.

Astrue, 501 F.3d 446, 448 (5th Cir. 2007)). The Court agrees.

      When the Commissioner makes a determination of disability that is in whole

or in part unfavorable to the claimant, the Commissioner is required to discuss the

evidence and state the reason or reasons upon which the determination is based.

42 U.S.C. § 405(b)(1). In other words, an ALJ is required to discuss the evidence

and explain the basis for her findings at each unfavorable step in the sequential

evaluation process. See Audler, 501 F.3d at 448. In Audler, the Fifth Circuit held

that the ALJ’s “bare conclusion” that the claimant’s impairments were severe, but

not severe enough to meet or medically equal one of the listed impairments at step

three, was error because “[t]he ALJ did not identify the listed impairment for

                                          5
 Case 3:19-cv-01228-BT Document 26 Filed 07/14/20        Page 6 of 12 PageID 1158



which [the claimant’s] symptoms fail[ed] to qualify, nor did she provide any

explanation as to how she reached the conclusion that [the claimant’s] symptoms

[were] insufficiently severe to meet any listed impairment.” Id. The court explained

that, “[b]y the explicit terms of the statute, the ALJ was required to discuss the

evidence offered in support of [the claimant’s] claim for disability and explain why

she found [the claimant] not to be disabled at that step.” Id. (citing 42 U.S.C.

§ 405(b)(1)). Noting that an ALJ is not “always required to do an exhaustive point-

by-point discussion,” the court stated that it simply could not “tell whether her

decision [was] based on substantial evidence” because she “offered nothing to

support her conclusion at this step.” Id. (quoting Cook v. Heckler, 783 F.2d 1168,

1172 (4th Cir. 1986)). At least one court in the Fifth Circuit has found the reasoning

in Audler applicable to an ALJ’s adverse determination at step two. See Harmon

v. United States Commissioner, 2015 WL 9226138, at *7 (W.D. La. Nov. 17, 2015)

(“Although the Fifth Circuit was addressing a step three finding when it articulated

this principle, the Court finds that the principle is equally applicable to the ALJ’s

step two finding in this case.”), adopted by 2015 WL 9237079 (W.D. La. Dec. 16,

2015).

      Here, the ALJ committed error under Audler. The Court finds that, while

Plaintiff alleges the ALJ committed error at step two rather than at step three,

Audler is applicable and its reasoning is instructive. Plaintiff provided medical

records from Lakes Regional Mental Health and Mental Retardation Center for the

period from January 29, 2013 to the present (the “2013 Lakes MHMR Records”).

                                          6
 Case 3:19-cv-01228-BT Document 26 Filed 07/14/20          Page 7 of 12 PageID 1159



But, without discussing, or even citing, the 2013 Lakes MHMR Records, the ALJ

concluded that Plaintiff had not established that he had a severe impairment prior

to that date. This finding is conclusory and inadequate. See Harris-Nutall v.

Colvin, 2016 WL 3906083, at *4 (N.D. Tex. July 19, 2016) (finding error under

Audler where, at step three, ALJ “fail[ed] to discuss the medical evidence or

provide the reasons for [his] determination” that “[t]here [was] no evidence the

claimant ha[d] experienced the degree of physical pain and functional limitation

required to meet or equal the criteria of [the listing under consideration]”).

      Here, the ALJ did not explain why the 2013 Lakes MHMR Records did not

establish a severe impairment. Indeed, the ALJ did not discuss the 2013 Lakes

MHMR Records with respect to her step-two determination, or otherwise cite

them anywhere else in the decision to lend support for her step-two determination.

See McCullough v. Berryhill, 2019 WL 1431124, at *3 (W.D. Tex. Mar. 29, 2019)

(finding no error under Audler where ALJ identified listing and impairment under

consideration at step three and “discussed the evidence, or lack thereof, in other

sections of her decision”); Casillas v. Colvin, 2016 WL 3162146, at *3 (W.D. Tex.

June 3, 2016) (finding no error under Audler where, at step three, ALJ “not only

identified Listing 1.04, but also noted the specific impairment(s) under

consideration, pointed out that the medical evidence was relatively weak, and

identified the criteria that was not met”). In fact, after finding that Plaintiff had not

presented sufficient evidence of a severe impairment prior to his date last insured

at step two, the ALJ explicitly stated that “the remainder of th[e] decision

                                           7
 Case 3:19-cv-01228-BT Document 26 Filed 07/14/20       Page 8 of 12 PageID 1160



pertain[ed] only to the claimant’s Title XVI application with its preferred filing

date of November 12, 2015.” A.R. 13. Without any support for her adverse

determination at step two, the Court cannot know the ALJ’s rationale for

concluding that Plaintiff did not have a severe impairment prior to December 31,

2013. Thus, the Court cannot evaluate whether the finding is supported by

substantial evidence. This is error under Audler.

      The Commissioner contends that the ALJ committed no error because the

evidence in the record does not indicate that Plaintiff had a severe impairment

prior to his date last insured. Resp. 5 (ECF No. 22). The 2013 Lakes MHMR

Records that the ALJ did not discuss include: (1) a report dated January 29, 2013

acknowledging that Plaintiff has bipolar 1 disorder, that he has depressive episodes

five days per week, and that he was prescribed psychosocial rehabilitation services

every two weeks and medication for psychiatric symptoms, A.R. 384-85; (2) a

progress noted dated February 25, 2013 acknowledging that Plaintiff reported

injecting methamphetamine in the last five days, id. at 392; (3) a progress note

dated March 11, 2013 acknowledging that Plaintiff stated he was not off drugs, id.;

and (4) a psychiatric evaluation by Dr. Anupama Sivakumar, M.D., dated March

15, 2013 indicating moderate mania, depression, irritability, etc. and diagnosing

Plaintiff with bipolar 1 disorder, anxiety disorder, and amphetamine abuse, id. at

426-27. The Commissioner argues that none of these records include clinical

findings showing that Plaintiff’s mental conditions interfered with his ability to

work, and diagnoses on their own do not establish work-related limitations. Resp.

                                         8
 Case 3:19-cv-01228-BT Document 26 Filed 07/14/20        Page 9 of 12 PageID 1161



5. The Commissioner also points out that Plaintiff did not seek medical treatment

until over a year after his alleged onset date. Id. Alternatively, the Commissioner

argues that even if Plaintiff’s alleged mental condition was a severe impairment

prior to his date last insured, he failed to show that he had a severe mental

impairment for the requisite 12 months. Id. at 6 (citing 42 U.S.C. § 423(d)(1)(A);

20 C.F.R. §§ 404.1505(a), 416.905(a)).

      Plaintiff argues that the Commissioner improperly relies on his own analysis

of the record evidence prior to Plaintiff’s date last insured and that courts “may not

accept appellate counsel’s post hoc rationalizations for agency action.” Reply 1-2

(ECF No. 23) (citing S.E.C. v. Chenery Corp., 332 U.S. 194, 196 (1995)). Indeed,

“[t]he ALJ’s decision must stand or fall with the reasons set forth in the ALJ’s

decision, as adopted by the Appeals Council.” Newton v. Apfel, 209 F.3d 448, 455

(5th Cir. 2000). A reviewing court cannot consider rationales supporting an ALJ’s

decision that are not invoked by the ALJ. Bragg v. Comm’r of Soc. Sec. Admin.,

567 F. Supp. 2d 893, 907 (N.D. Tex. 2008). “If those grounds are inadequate or

improper, the court is powerless to affirm the administrative action by substituting

what it considers to be a more adequate or proper basis.” Chenery, 332 U.S. at 196.

See also Grogan v. Barnhart, 399 F.3d 1257, 1262-63 (10th Cir. 2005) (finding

district court engaged in improper post-hoc rationalization where it speculated

that ALJ did not evaluate claimant’s VA disability in severity determination

because VA deemed him disabled for less than one year).



                                          9
Case 3:19-cv-01228-BT Document 26 Filed 07/14/20           Page 10 of 12 PageID 1162



         Where an ALJ has committed error under Audler, the decision is

nonetheless subject to a harmless error analysis to determine whether remand is

required. Audler, 501 F.3d at 448. An error is not harmless if it “affects the

substantial rights of a party.” Taylor v. Astrue, 706 F.3d 600, 603 (5th Cir. 2012)

(citing Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988)). Under Audler, an

error is typically not harmless if a claimant can demonstrate that his impairment

satisfies the criteria of a particular listing. See Audler, 501 F.3d at 448-49;

Hermosillo v. Astrue, 2011 WL 4528206, at *4-5 (N.D. Tex. Sept. 12, 2011),

adopted by 2011 WL 4528374 (N.D. Tex. Sept. 30, 2011). On the other hand, when

an ALJ commits error—particularly, a Stone error4—at step two, the error is

harmless if it is clear from the remaining steps in the sequential evaluation that the

ALJ applied the appropriate standard and made a decision that is supported by

substantial evidence. See Jones v. Astrue, 821 F. Supp. 2d 842, 850 (N.D. Tex.

2011).

         Here, the Court concludes the ALJ’s error at step two was not harmless. As

mentioned above, the ALJ terminated her analysis with respect to Plaintiff’s claim

for Title II benefits after cursorily finding that Plaintiff had not established a severe

impairment prior to his date last insured. Moreover, the ALJ did not cite or discuss

any evidence from the record prior to Plaintiff’s date last insured in the remainder



4Plaintiff also argues that the ALJ applied the incorrect severity standard at step
two, thus committing error under Stone v. Heckler, 752 F.2d 1099, (5th Cir. 1985).
The Court declines to address this argument, as the ALJ’s error under Audler alone
constitutes grounds for remand.
                                           10
Case 3:19-cv-01228-BT Document 26 Filed 07/14/20       Page 11 of 12 PageID 1163



of the decision. Without analysis supporting her adverse finding at step two, or

other indication from the decision that the ALJ considered the evidence of record

from before Plaintiff’s date last insured, the Court cannot determine whether the

evidence at issue was properly considered—or considered at all. And because the

Court cannot determine whether the evidence was properly considered in the first

place, the Court cannot determine whether the ALJ may have reached a different

conclusion as to Plaintiff’s claim for Title II benefits had she properly considered

the evidence. It is not “inconceivable that a different administrative conclusion

would have been reached” with respect to Plaintiff’s claim for Title II benefits

absent the ALJ’s error at step two. See Davidson v. Colvin, 164 F. Supp. 3d 926,

944 (N.D. Tex. 2015) (citing Frank v. Barnhart, 326 F.3d 618, 622 (5th Cir. 2003)).

Consequently, the Court cannot find that Plaintiff’s substantial rights were not

affected. The error is not harmless.

      Because remand is appropriate on the grounds presented in Plaintiff’s first

argument, the Court pretermits discussion of Plaintiff’s remaining arguments, that

the ALJ failed to make a finding as to whether Plaintiff can maintain employment

and failed to evaluate the opinion of a treating source. Plaintiff can raise these

arguments before the ALJ on remand. See 20 C.F.R. § 404.983 (providing that

when a case is remanded from federal court, the ALJ may consider any issues

relating to the claim).




                                        11
Case 3:19-cv-01228-BT Document 26 Filed 07/14/20   Page 12 of 12 PageID 1164



                                Conclusion

     For the foregoing reasons, the hearing decision of the ALJ is REVERSED

and REMANDED for further consideration consistent with this opinion.

     SO ORDERED.

     July 14, 2020.



                                    _____________________________
                                    REBECCA RUTHERFORD
                                    UNITED STATES MAGISTRATE JUDGE




                                     12
